Order, Supreme Court, Bronx County (Sallie Manzanet, J.), entered February 28, 2006, which denied plaintiff’s motion for a default judgment and dismissed the complaint, unanimously modified, on the law, to the extent of reinstating the complaint, and otherwise affirmed, without costs.
The motion court dismissed the instant case on the basis of Supreme Court’s dismissal of similar claims in a separate related action. However, this Court reversed that dismissal and reinstated that complaint (29 AD3d 164 [2006]). Accordingly, the instant pro se complaint should be reinstated for the reasons stated therein. We find that the motion court properly denied *298plaintiff a default judgment on the grounds that defendant adequately demonstrated a meritorious defense and that the default was the result of law office failure. Concur—Mazzarelli, J.E, Friedman, Nardelli, Gonzalez and Catterson, JJ.